Citation Nr: 1530865	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right hip condition.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel












INTRODUCTION

The Veteran had active service for 20 years, from July 1976 to July 1996.

This appeal came before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right hip condition, to include as due to his other service-connected disabilities.  He served honorably for 20 years, and asserts that his right hip condition began during his period of active duty service.  Private treatment records from Dr. R.S. show arthritic narrowing of the right hip joint in December 2009.  Another private treatment record from March 2010 shows that range of motion of the hips was limited bilaterally.  The diagnosis was arthritis of the hips.

He was provided a VA hip examination in February 2013.  Right hip range of motion was limited, but x-ray findings did not show degenerative or traumatic right hip arthritis.  The examiner opined that it is less likely than not that the right hip condition was incurred in service, or is related to a service-connected disability.  The rationale was that the examiner did not find evidence of right hip arthritis.

The evidence indicates that the Veteran has a currently diagnosed right hip condition.  The February 2013 examination is not adequate because the examiner did not provide an opinion as to whether the right hip condition is related to service or a service-connected disability.  The rationale stated only that there is no right hip condition, and this conclusion is contradicted by the other medical evidence of record.  The Board finds that a new examination is required to provide the Veteran with a medical nexus opinion with an adequate rationale.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hip examination.  The examiner is asked to provide an opinion as to the following:

 a).  Identify by diagnosis all right hip conditions currently shown.  The examiner is asked to determine whether x-ray findings reveal right hip arthritis, and if not, whether there is another diagnosis attributable to the Veteran's pain and limitation of motion of the right hip.

The examiner must specifically discuss the Veteran's December 2009 and March 2010 diagnoses of right hip arthritis.  

b).  Regardless of whether right hip arthritis is diagnosed, the examiner is asked to render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any right hip condition, including but not limited to arthritis, is related to service or a service-connected disability.  

All indicated tests and studies should be accomplished and the findings then reported in detail.  The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  Thereafter, complete any additional development deemed necessary and readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




